Citation Nr: 1308049	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-27 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to January 1946.  The Veteran died in 1990.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Processing Site, in Nashville, Tennessee, that denied the appellant's claim for a Government-furnished headstone or grave marker for his father.  

The appeal is remanded to NCA via the Appeals Management Center in Washington, DC.  

REMAND

In July 2010, the appellant requested to appear at a videoconference hearing before the Board at the Board.  The hearing was scheduled in January 2013.  However, the hearing notice was annotated to indicate that the January 2013 hearing was to be rescheduled.  To date, the appellant has not been afforded his requested hearing and he has not indicated that this request had been withdrawn.  

Accordingly, this matter is hereby remanded for the following action:

The appellant must be scheduled for a videoconference hearing before the Board at the earliest available opportunity.  The RO must notify the appellant of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  
 
No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


